[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                          NOVEMBER 20, 2006
                              No. 05-16594                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                D. C. Docket No. 04-00023-CR-5-002-MCR

UNITED STATES OF AMERICA,


                                                    Plaintiff-Appellee,

                                   versus

KEIDRIC COOK,
a.k.a. Kiki,

                                                    Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                            (November 20, 2006)

Before TJOFLAT, HULL and FAY, Circuit Judges.

PER CURIAM:
      Russell K. Ramey, appointed counsel for Keidric Cook, has filed a motion to

withdraw on appeal supported by a brief prepared pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

issues of arguable merit, counsel’s motion to withdraw is GRANTED and Cook’s

sentence is AFFIRMED.




                                           2